LEMMON, Judge, concurs.
Irrespective of La.R.S. 23:1034, deputy sheriffs are employees of the local political subdivision and are not public officials or employees of the state. Jenkins v. Jefferson Parish Sheriff's Office, 402 So.2d 669 (La.1981). The state was therefore entitled to a summary judgment. A local political subdivision is liable for worker’s compensa*163tion benefits to its employees, including deputy sheriffs, who are killed or injured in the course of employment. The Tangipa-hoa Parish Sheriffs Office remains in the litigation as a defendant,
DIXON, C.J., and WATSON, J., would grant the writ.